PER CURIAM:
Marilyn Crowley appeals the district court’s order * granting summary judgment and denying her claim that her employment was terminated in violation of Title VII, 42 U.S.C.A. §§ 2000e-2000e-17 (West Supp.2010) and the Jury System Improvement Act, 28 U.S.C. § 1875 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Crowley v. Pinebrook, Inc., No. 8:08-cv-03427-JKS, 2010 WL 4963004 (D.Md. Dec. 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).